Citation Nr: 1230433	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected healed torn meniscus left knee with chondromalacia patella.

2.  Entitlement to service connection for Achilles tendonitis, right, to include as secondary to service-connected healed torn meniscus left knee with chondromalacia patella.

3.  Entitlement to service connection for Achilles tendonitis, left, to include as secondary to service-connected healed torn meniscus left knee with chondromalacia patella.

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected healed torn meniscus left knee with chondromalacia patella.

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected healed torn meniscus left knee with chondromalacia patella.

6.  Entitlement to service connection for maxillary sinusitis.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for dizziness.  

9.  Entitlement to an initial disability rating in excess of 10 percent for meniscus tear with chondromalacia, left knee.  

10.  Entitlement to an earlier effective date prior to February 21, 2008, for the grant of the 20 percent disability evaluation for benign prostatic hypertrophy with prostatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2005, September 2007, and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran's representative requested for the Board to direct any Remand issued to the RO instead of the Appeals Management Center (AMC).  See Board hearing transcript p. 4.  However, the Board does not have authority to dictate the jurisdictional requirements set forth.  

The issues of entitlement to service connection for a low back disorder, bilateral Achilles tendonitis, bilateral ankle disorders, sinusitis, headaches, and dizziness; and the issue of entitlement to a disability rating in excess of 10 percent for meniscus tear with chondromalacia, left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.






FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's service-connected benign prostatic hypertrophy with prostatism has predominantly been manifested by voiding dysfunction.

2.  During the period of this claim prior to September 18, 2006, the benign prostatic hypertrophy was not manifested by a daytime voiding interval between one and two hours, awakening to void three to four times per night, or the need to wear absorbent materials which must be changed less than two times per day. 

3.  During the period of this claim from September 18, 2006, the benign prostatic hypertrophy was manifested by awakening to void three to four times per night.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for the benign prostatic hypertrophy with prostatism during the period of this claim prior to September 18, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2011).

2.  The criteria for a disability rating of 20 percent for the benign prostatic hypertrophy with prostatism during the period of this claim have been met from an earlier date of September 18, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the claim for an earlier effective date for the 20 percent evaluation for benign prostatic hypertrophy, the Veteran is challenging the initial evaluation following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.  However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with his pre-discharge application for VA benefits, which fully addressed all notice elements, which the Veteran acknowledged receipt of in a May 2005 statement.  The letter provided information as to what evidence was required to substantiate the claims relating to these disorders and of the division of responsibilities between VA and a claimant in developing an appeal.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, and adequate VA examinations, the reports of which are of record.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, setting forth his contentions in several statements.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

II.	Earlier Effective Date

In a rating decision dated in September 2005, the RO granted service connection for the Veteran's benign prostatic hypertrophy with a noncompensable evaluation.  The Veteran was notified of this decision in September 2005.  He filed a notice of disagreement in August 2006.  In January 2007, the RO increased the service-connected benign prostatic hypertrophy rating from a noncompensable evaluation to a 10 percent disability evaluation effective August 1, 2005.  The Veteran filed a substantive appeal in February 2007.  In March 2008, the RO increased the disability evaluation to 20 percent effective February 21, 2008, the date the evidence showed an increased evaluation was warranted.  The Veteran disagreed and appealed seeking an earlier effective date on the basis that he reported a worsening of symptoms on September 18, 2006.  

For the purposes of clarification, the Board notes that the Veteran, in April 2008 and May 2008 statements, indicated he was satisfied with the assignment of the 20 percent disability rating but disagreed with the effective date of the 20 percent rating, February 21, 2008.  Therefore, the Board notes that the issue is limited to the effective date of the 20 percent rating and the issue of entitlement to an increased rating for the Veteran's benign prostatic hypertrophy is not currently on appeal.  

Unless specifically provided for otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2011).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  

This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).

An exception to the general rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A. Prostate regulations

The Veteran's benign prostatic hypertrophy with prostatism has been evaluated under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b (2011).  This code provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  

The criteria for a compensable rating, 20 percent, for urinary leakage include the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for voiding requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent.  Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A 20 percent evaluation contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

For urinary tract infection under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

B.	Legal Analysis

Initially, the Board notes that this is not a freestanding claim for an earlier effective date.  Rather, there had been an on-going appeal of the evaluation assigned for the benign prostatic hypertrophy.  The AOJ determined that there was a material change in the condition and assigned a staged rating. 

In the present case, the Veteran contends that the effective date of his 20 percent evaluation for his service-connected benign prostatic hypertrophy should be in September 2006.  Based on a thorough review of the record, the Board finds that the Veteran's claim must be granted.

In this regard, the Veteran filed a notice of disagreement as to the noncompensable disability rating assigned in the September 2005 rating decision that granted service connection stating that the evaluation did not reflect the complications he experienced due to his enlarged prostate.   

In June 2005, the Veteran was accorded a QTC medical examination.  During the examination, the Veteran reported that he suffered from prostatitis and urinary dribbling.  He reported that he urinated four times during the day at intervals of four hours and during the night he urinated two times at intervals of three hours.  He denied problems with starting urination.  He reported urine incontinence but denied use of a pad or any absorbent material.  He also denied use of an appliance.  

Private medical records dated in March 2003 show that the Veteran had post-void dribbling.  He voided with good flow and pressure.  He did not have excessive nocturia.  A check of residual urine was normal.  In September 2006 the Veteran reported that he got up at night approximately three to four times and felt that he was not sure if he was emptying.  He reported that he did not have as much trouble during the daytime but complained of some daytime problems.  A check of his residual urine was zero.  

In February 2008, the Veteran was accorded a QTC medical examination.  During the examination, the Veteran reported that he urinated 14 times during the day at intervals of one hour and four times at night at intervals of one and one half hours.  He reported that he had problems starting urination and the urine flow was weak with decreased force.  He reported urinary incontinence but denied the use of a pad or any absorbent material.  He denied the need of an appliance.  

As noted above, the evidence dated in September 2006 notes the Veteran's complaints of getting up at night approximately three to four times.  Accordingly, a 20 percent rating is warranted beginning September 18, 2006.

The Board finds that the Veteran's own assertions show that he did not satisfy the criteria for a 20 percent evaluation for his benign prostatic hypertrophy prior to September 18, 2006.  The Veteran's statements made during the June 2005 QTC examination show that prior to September 18, 2006, he urinated four times a day at intervals of four hours and twice a night at intervals of three hours.  

Based on the foregoing, the Board finds that an effective date earlier than February 21, 2008, for the award of a 20 percent evaluation for benign prostatic hypertrophy with prostatism is granted.  Stated differently, in this on-going appeal, entitlement to an evaluation of 20 percent prior to February 21, 2008, is found from September 18, 2006.  

ORDER

Having determined that the Veteran's benign prostatic hypertrophy with prostatism warrants a 20 percent rating from an earlier date of September 18, 2006, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary awards.  


REMAND

I.	Increased rating - Left knee

In September 2005 the Veteran was granted service connection for healed torn meniscus repair, left knee with chondromalacia patella and residual scar with an evaluation of 10 percent, effective September 10, 2005.  The Veteran seeks a higher rating.  

Following an October 2011 Statement of the Case, the Veteran was accorded a DBQ examination dated in October 2011 regarding his service-connected left knee.  During the examination, the Veteran reported that he had flare-ups at least three times a week that last from four hours to the entire day.  The October 2011 examiner, however, did not assess whether there was additional function loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups and this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  Accordingly, the examination report is inadequate to this extent.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the October 2011 examination was inadequate, an addendum should be requested from the October 2011 examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

II.	Service connection

The Veteran seeks service connection for a low back disorder, Achilles' tendonitis of the bilateral lower extremities, and bilateral ankle sprain, which he avers are secondary to his service-connected left knee disability.  As will be discussed herein, the Board finds that the evidence of record raises the theory of entitlement to service connection on a secondary basis.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

A.	Low back disorder

Service treatment records (STRs) show that the Veteran incurred blunt trauma to the lower back in December 1984.  The diagnosis was muscle spasm, status-post trauma.  The Veteran was put on temporary occupational restrictions that limited lifting over 10 pounds, running, and jogging.  In September 1993, the Veteran complained of muscles spasms and was diagnosed with overuse syndrome and myalgia.  

In September 2008 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that he began having back spasms in 1985 or 1986 after he was hit in the back by another soldier.  He reported that he has difficulty with physical training and standing in formation because of back pain.  He further reported that his back pain progressively worsened over the years.  The impression was degenerative joint disease of the thoracolumbar spine.  The examiner opined that the Veteran's visits for his low back in service were episodic and did not lend to the fact that the condition would be considered chronic.  She opined that the lumbar spine conditions was less likely than not related to the Veteran's complaints during service finding that the Veteran's post-service discharge medical records did not show that his back condition manifested to the point of being considered chronic conditions in the military and the medical records were silent for complaints and treatment between 2005 and 2008.  The examiner added however that if new medical records became available showing that the Veteran complained of this condition and was treated following his discharge the examiner's opinion might change.   

During the March 2012 Board hearing, the Veteran affirmed that he had low back problems ever since service and testified that his physician at Tinker Air Force base informed him that due to the chronic severity of his bilateral knee disabilities, that he developed secondary disabilities due to the biomechanics of favoring one knee or the other.  See Board hearing transcript pgs. 6, 8.  The Board finds that the Veteran is competent to report on features of illness such as pain and a continuity of such symptoms, and he is competent to relate what his physician told him about his back.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As the Veteran raised the issue of secondary service connection in relation to his service-connected bilateral knee disabilities, and as the September 2008 VA examiner did not offer an opinion regarding whether the Veteran's degenerative joint disease of the lumbar spine was caused or aggravated by the Veteran's service-connected left knee disability, remand for a new examination is necessary.  Moreover, the examiner should consider the Veteran's statements regarding continuity of symptomatology.  





B.	Achilles tendonitis-bilateral lower extremities; Bilateral ankle sprain

STRs show diagnoses for Achilles tendonitis in September and October 2000 and a diagnosis of ankle sprains in June 1981, June 1982, November 1989, and January 1996.  

In September 2008 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported that his ankle sprains began in the late 1970s and early 1980s.  He reported that the more stringent physical training requirements in the mid 1990s resulted in the development of Achilles tendonitis.  He reported that he tried power walking since he was unable to run due to his service-connected knee problems but reported that this increased ankle pain.  He further reported that he suffered an injury to his right ankle and had surgery in 1977, prior to military duty.  He reported that since the development of ankle pain, it has progressed.  The diagnoses were bilateral ankle strains and Achilles tendonitis.  The examiner noted that the Veteran's visits for his conditions in service were episodic and did not lend to the fact that the conditions would be considered chronic.  She opined that the left ankle strain and bilateral Achilles tendonitis were less likely than not related to the Veteran's complaints during service finding that the Veteran's post-service discharge medical records did not show that these conditions manifested to the point of being considered chronic conditions in the military and the medical records were silent for complaints and treatment between 2005 and 2008.  She also opined that the Veteran's right ankle strain was not as likely as not related to military service as the Veteran had an injury to the right ankle prior to joining the military and there is no indication that the right ankle was aggravated beyond a natural progression during his military service.  The examiner added however that if new medical records became available showing that the Veteran complained of these conditions and was treated following his discharge the examiner's opinion might change.   

Again, it is the Veteran's contention that he experienced a continuity of symptoms since his discharge from service.  Also, he claimed that a physician informed him that due to the chronic severity of his bilateral knee disabilities, that he developed secondary disabilities due to the biomechanics of favoring one knee or the other.  As the Veteran has raised a continuity of symptomatology theory of entitlement and has raised the issue of secondary service connection and as the September 2008 VA examiner did not offer an opinion regarding whether the Veteran's bilateral Achilles tendonitis and bilateral ankle strain were caused or aggravated by the Veteran's service-connected left knee disability, remand for a new examination is necessary.  Regarding the right ankle, service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Also, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  The Veteran's first complaint regarding his right ankle was in June 1982 while he was playing basketball, fell, and twisted his right ankle.  Until his statement during the September 2008 VA examination that he suffered an injury to his right ankle and had surgery in 1977, prior to military duty, the Veteran had not alleged a preexisting disorder.  The December 1976 enlistment examination report shows that no right ankle disorder was noted upon the Veteran's entrance into service.  Thus, the Veteran is presumed sound in regard to any right ankle disorder, and consequently, another opinion is necessary that takes this into consideration. 

C.	Sinusitis, headaches, dizziness

The Veteran also seeks entitlement to service connection for sinusitis, headaches, and dizziness.

STRs show the Veteran complained of his sinuses in April 1990, November 1990, August 1996, October 2000, November 2003, and January 2005.  He also reported additional symptoms of dizziness and headaches in April 1980, January 1990, November 2003, and January 2005.  

During the March 2012 Board hearing, the Veteran testified that had several episodes of sinusitis in service and continued to have problems with his sinuses currently.  He also testified that his headaches and dizziness resulted from his sinusitis episodes in service.  

In September 2008 the Veteran was accorded a C&P sinus examination.  During the examination the Veteran reported a history of sinus problems for approximately the last 10 years.  He also reported approximately two sinus infections a year that were treated with oral antibiotics.  The diagnoses were nasal obstruction, nasal septal deviation, allergic rhinitis, and intermittent sinusitis.  The examiner found no evidence of sinusitis upon examination and opined that the Veteran's symptoms were most likely related to a combination of his nasal septal deviation and his allergic rhinitis.  However, no opinion was provided regarding the etiology of the diagnoses.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.  The examiner diagnosed intermittent sinusitis but did not provide an opinion.  As the September 2008 examination was inadequate, the Veteran should be accorded a new C&P sinus examination.  See Green, supra; see also Caffrey, supra.  

III.	Medical records

During the March 2012 Board hearing, the Veteran testified that he submitted MRI results of his left knee to VA.  As it is unclear whether the Veteran was referring to new MRI results or past MRI results of his left knee, the Veteran should be asked upon remand to clarify, to include the date the MRI was taken.  If the Veteran was referring to new MRI results not associated with the claims file, he should be requested to provide or authorize VA to obtain such records.  

Additionally, the Veteran identified that he currently sought treatment at Tinker Air Force (72nd Medical Group).  These records should be requested and associated with the claims file.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 29, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any additional medical records pertaining to his claims that are not already associated with the claims folder that he wants considered.  The AMC should ask the Veteran to clarify whether the MRI results referenced during the March 2012 Board hearing are new or old.  If the Veteran identifies new MRI results that have not been associated with the claims file, the AMC should attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Obtain VAMC medical records dating from December 29, 2011, and obtain current records from Tinker Air Force or the 72nd Medical Group.  

3.  Then, request an addendum from the October 2011 VA examiner, or another clinician if unavailable, that addresses the Veteran's reports of flare-ups of his service-connected left knee disability.  The examiner must express an opinion on whether pain significantly limits the Veteran's functional ability during flare-ups, and if so, this determination should, if feasible, be expressed in terms of the degree of additional range of motion loss due to pain during flare-ups.  
If the examiner is unable to render an opinion without a resort to speculation or express additional functional loss in terms of additional range of motion loss, then the examiner must explain why this is so.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his sinusitis, to include his reports of associated headaches and dizziness by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an opinion as to whether the Veteran's sinusitis (described as intermittent at the September 2008 VA examination), headaches, and dizziness are at least as likely as not (50 percent or greater probability) related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints in April 1980, January 1990, April 1990, November 1990, August 1996, October 2000, November 2003, and January 2005.  In offering any opinion, the examiner is advised that it is the Veteran's contention that post-service sinus infections and symptoms are continuing disease processes of symptoms he experienced in service.

If, and only if, sinusitis is found due to service and headaches and dizziness are not otherwise directly linked to service, the examiner is asked to provide an opinion as to whether the Veteran's reports of associated headaches and dizziness are at least as likely as not (50 percent or greater probability) (i) caused or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his sinusitis?  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's headaches and dizziness found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to sinusitis.

A complete rationale for the examiner's opinions must be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

5.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his low back, bilateral Achilles tendonitis, and bilateral ankle strain by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

a)  Request that the examiner provide an evaluation of any low back disorder found and an opinion as to whether any low back disorder at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In providing this opinion, the examiner is to assume that the Veteran experienced symptoms of low back pain ever since service.  Thus, the examiner is to consider whether the current low back disorder is likely a continuous disease process of symptomatology noted in service or is separate and distinct.  

If not, the examiner is asked to determine whether any low back disorder is at least as likely as not 
(50 percent or greater probability) (i) caused or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected left knee disability?  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's low back disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.

b)  Request that the examiner provide an evaluation of any bilateral Achilles tendonitis found and an opinion as to whether any bilateral Achilles tendonitis at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In providing this opinion, the examiner is to assume that the Veteran experienced symptoms of pain ever since service.  Thus, the examiner is to consider whether the current bilateral Achilles tendonitis is likely a continuous disease process of symptomatology noted in service or is separate and distinct.    

If not, the examiner is asked to determine whether any bilateral Achilles tendonitis is at least as likely as not (50 percent or greater probability) (i) caused or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected left knee disability?  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's bilateral Achilles tendonitis found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.

c)  Request that the examiner provide an evaluation of any bilateral ankle disorder found and an opinion as to whether any bilateral ankle disorder at least as likely as not (50 percent or greater probability) began in or is related to a period of active service.  In providing this opinion, the examiner is to assume that the Veteran experienced symptoms of pain ever since service.  In regard to the right ankle, the Veteran is presumed to have NOT entered service with a right ankle condition notwithstanding the Veteran's recent reports of problems prior to service.  Thus, the examiner is to consider whether the current bilateral ankle disorder is likely a continuous disease process of symptomatology noted in service or is separate and distinct.    

If not, the examiner is asked to determine whether any bilateral ankle disorder is at least as likely as not (50 percent or greater probability) (i) caused or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected left knee disability?  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's bilateral ankle disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.

A complete rationale for the examiner's opinions must be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file following the issuance of the Statement of the Case in October 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


